DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 3 currently reads “a material blank” and should read “the material blank.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: “wherein a relative travel of each of the at least one punch with respect to the die is limited in such a way that the material blank does not come into contact with the die when it is pushed by the at least one punch does not come into contact with the die” – it is not clear which step in claim 1 this limitation is meant to further define – is it mean to further define the deforming by stamping step or is it s additional/new step?
Claim 3 recites: “wherein a relative travel of the at least one punch with respect to the die allows the material blank to come into contact with the die when it is pushed by said at least one punch” - it is not clear which step in claim 1 this limitation is meant to further define – is it meant to further define the deforming by stamping step or is it an additional/new step? 
Claim 7, lines 7-8 recites: “an edge of a material blank to be deformed” – it is unclear if this blank is meant to refer to the previous blank on line 4 or if this is an additional blank.
Examiner notes that no art has been applied to claims 2 and 3 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” See MPEP 2173.06.II  and 112 rejections above for details.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golovashchenko (US 2011/0088442).
With regards to claim 1, Golovashchenko discloses a method for forming a material blank, comprising:
placing the material blank (16) to be deformed is placed between a die (14) and a blank- holder (28);
deforming the material blank by stamping using at least one punch (18, 34) in order to obtain a pre-stamped material blank, as seen in at least Figure 2;
filling a cavity with a liquid, the cavity at least partially defined by the at least one punch (34, 18), at least one pair of electrodes (52) are being located in the cavity and the pre-stamped material blank being in contact with the liquid in the cavity, as seen in Figure 3; and
deforming the pre-stamped material blank against the die (14) by generating at least one electrical discharge is generated between the at least one pair of electrodes (52) in such a way as to deform the pre stamped material blank against the die [at least paragraph 0037].
With regards to claim 4, Golovashchenko discloses wherein the deforming the pre-stamped material blank (16) includes pressurizing the liquid in contact with the pre-stamped material blank [at least paragraph 0012].
With regards to claim 5, Golovashchenko discloses further comprising creating a vacuum is created between the material blank and the die  at least paragraph 0036].
With regards to claim 6, Golovashchenko discloses further comprising moving the at least one punch is only moved away from the die only after the generating the at least one electrical discharge, as seen in at least Figure 4.
With regards to claim 7, Golovashchenko discloses a hybrid forming device of a material blank, comprising:
a die (14) cooperating with a blank-holder (28), the die being movable relative to the blank-holder between an open position wherein in which a material blank (16) can be positioned between the die (14) and the blank-holder (28) and can be removed therefrom and a closed position in which the blank-holder (28) cooperates with the die to hold in a controlled manner an edge of a material blank to be deformed;
a tank (36) at least partially defining a cavity capable of being filled with a liquid; and
at least two electrodes (52) placed in the cavity,
wherein the tank (36 ) includes at least one movable punch (18 or 34) relative to an assembly formed by the blank-holder (28) and the die (14) in the closed position between far position in which a free end of the punch is at a distance from the die (14) and a near position in which the free end of the punch is at a distance from the die less than the distance thereof in the far position [ compares Figures 1 and 3].
With regards to claim 8, Golovashchenko discloses wherein the assembly formed by the blank-holder (28) and the die (14) in the closed position is movable with respect to the tank (36) which remains stationary.
With regards to claim 9, Golovashchenko discloses wherein the tank (36) has a bottom  and a peripheral wall, and in that the free edge of the peripheral wall  forms a punch, as seen in Figure 1.
With regards to claim 10, Golovashchenko discloses wherein the tank (36) has a bottom  and a peripheral wall, in that the at least one punch (34) is produced on a free edge of a wall extending through the tank (36) by dividing the latter into at least two compartments, and the at least two electrodes (52)  includes at least one pair of electrodes (36) is located in each of the two compartments, as seen in at least Figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Golovashchenko in view of Hirota et al. (hereafter “Hirota”)(US Patent 4,225,553).
Golovashchenko discloses the invention substantially as claimed except for wherein the blank-holder  is attached to vertical stays, the die is movably mounted in translation with respect to the blank-holder on a side opposite the stays, the tank is fixedly mounted whereas the stays are sliding with respect to the tank. Hirota is relied upon to teach a forming device with a blank holder (3) being attached to vertical stays (4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Golovashchenko’s blanl holder with vertical stays because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/
Primary Examiner, Art Unit 3725